Willard Bartlett, J.:
The plaintiff, a physician forty-six years of age, has recovered a verdict of $8,000 for injuries received on the 21st day of March, 1892, in consequence of a collision on Ninth avenue near' Third street in the city of Brooklyn, between the phaeton in which he was driving and a truck alleged to have been" negligently driven by the servants of the defendant.' The vehicles were proceeding in different directions and, according "to the evidence in behalf of the *70plaintiff, they would have passed one another without accident if the truck had continued to move upon the same line that it was moving along when first closely observed by Dr. Quinn. He testified that there were two men on the truck, one of whom held the reins while the other had a whip which he was applying to the team; that they were driving rapidly and appeared to be partially intoxicated ; and that as they approached him the track made a sudden lunge to the left and ran into the forward part of his phaeton, throwing him out into the street. There was testimony to the effect that the fall had resulted in a progressive malady of the spinal cord, from which it is reasonably certain that the plaintiff will never recover.
The appeal book is very voluminous, and the brief for the .appellant covers nearly sixty printed pages. The questions raised, and discussed are very numerous, but have all been carefully examined. It will be conducive to clearness to consider them in the order in which they are presented by the appellant.
The appellant contends in the first place that the plaintiff was negligent on his' own showing, regardless of the law of the road, and argues that the approaching truck was visible at so great a distance that the plaintiff ought to have turned out to avoid it. The answer to this is that if the truck had kept on in the line on which it was going there would have been no collision, and the plaintiff Was not bound to anticipate that the team would be sharply turned to the left in the manner which caused the accident.
In the next place it is earnestly insisted that the plaintiff was guilty of contributory negligence because he violated the law of the road. Section 157 of the Highway Law provides as. follows: “ Whenever any persons- traveling with any carriages shall meet on any turnpike road or highway, the persons so meeting shall seasonably turn their carriages to the right of the center of the road so as to permit such carriages to pass without interference .or interruption under the penalty Of five dollars for every neglect or offense, to be recovered by the party injured.” (Laws of 1890, chap. 568 [Session Laws of 1892, page 2219].) This enactment is derived from the Devised Statutes. There is no doubt that the plaintiff’s vehicle was somewhat to the left of the center line of Ninth avenue when the collision with the defendant’s truck occurred. In Smith v. Dygert (12 Barb. 613) it was held that the center of the road, *71when obscured by snow, was the center of the beaten or traveled track without reference to the worked part. In Earing v. Lansingh (7 Wend. 185) the dividing line contemplated by the statute was declared to be the center of the worked part of the road “ unless the situation of the road is such that it is impracticable or extremely difficult for the party to turn out.”
The learned trial judge charged in various forms that the plaintiff must show that the space to his right was impassable, in order to free himself from contributory negligence in being to the left of the middle of the road. This was a statement of the law more favorable to the defendant than he was entitled to require. The true rule is that a violation of the law of the road, while evidence of negligence, is not conclusive. It has been held in Massachusetts, Maine, Connecticut and other States that the mere fact that the plaintiff, at the time he received the injury, ,was on the wrong side of the road instead of being on that prescribed by the statute will not prevent him from recovering damages. (Smith v. Inhabitants of Conway, 121 Mass. 216; Bigelow v. Reed, 51 Maine, 325, 341; O'Neil v. Town of East Windsor, 63 Conn. 150.) In the case of Riepe v. Elting (89 Iowa, 82, 90) there is a very full and satisfactory review of the decisions on this branch of the law which concludes with this declaration: “ The general rule seems to be that where a collision occurs between the horse or vehicle of a person on the wrong side of the road and that of a person coming towards him, the presumption is that it was caused by the negligence of the person who was on the wrong side of the -road, but that his presence on that side may be explained and justified.” The presence of the plaintiff to the left of the middle of Ninth avenue in the present case was amply justified, if it was true, as he stated, under oath, that the .street to his right ivas impassable.
The learned counsel for the appellant next argues the validity of nineteen exceptions to the rulings of the trial court in regard to the admission and exclusion of evidence. These exceptions I will discuss in their numerical order.
(1) The testimony of plaintiff to the effect that, in his best judgment, the men on the truck were partially intoxicated was properly admitted. (People v. Eastwood, 14 N. Y. 562.)
(2) There was no error in permitting the plaintiff to testify that *72if the .men on the truck had continued upon the line they were on -before, the truck made' the lunge they would have passed him at a ¡.-distance "of about three feet. This was only an indirect way of stating what was the position of the truck and in "what direction it 'was.moving at.the time to which the statement referred.
(3) It was proper to receive the evidence which the .plaintiff gave as to the difference in his weight before and after the accident. Whether the change'was due to any injurious effects of the accident or-not was a question for the jury.
■ ■ (4) After testifying to certain symptoms which the plaintiff - exhibited, Dr. Lewis L. Pilcher was asked whether" he was able to state with reasonable certainty from what part of the body the condition proceeded which, created these difficulties. There, was an objection ■to this question; the objection was overruled;. the defendant excepted and the witness .answered : “These symptoms., arise.—The peculiar, irritable symptoms arise and indicate a disordered condition of the lower portion of .the spinal cord.” Strictly speaking, the question.'.called for. a categorical answer, “yes” or.“no,” and was unobjectionable; but,, assuming that it asked the witness for his ■opinion as to what the symptoms indicated in respect to the part. of the body which was affected, we cannot see why it was not proper. • .The inquiry related to a matter of .medical skill, knowledge and .experience .and was addressed to a physician who had himself examined the plaintiff after the injury. ....
(5) On cross-examination, Dr. Pilcher was asked whether he could state positively to the jury, if one of the other of two assumed conditions existed, what.. produced that condition, without speculation .and from bis knowledge of the case as a physician and surgeon.. He 'answered :. “ A physician or surgeon • has very little positive knowledge; he gives liis judgment; I can give my judgment in this case and that is all.” A motion was made by the defendant’s counsel to.strike.this answer out, but the court denied the. motion, -saying.,that.the answer might .stand by way of explanation, to-which ruling the defendant duly excepted. , It is argued that the witness -was thus permitted to give additional force to his testimony.’to. the injury of the defendant, but P cannot perceive that.the .answer could have had any such .effect." Oil the contrary, it tended! to show, that the witness,, who'had been called by the. plaintiff, could say very *73little of his own positive knowledge about the case. How such a statement could harm the defendant, I cannot understand.
(6) The ruling that the court could not compel an expert witness to give a categorical answer to a question of opinion evidence, which the witness said he was unable to answer categorically, was correct. The question was not in such a form as to justify the court in holding that the professed inability of the witness to give a categorical answer was untruthful.
(7) Dr. Pilcher, in the course of his cross-examination,' was asked whether sitting in one position for a long time sometimes occasioned numbness.of the limbs. The witness answered : “Not necessarily.” This- response gave rise to a long colloquy between the witness, counsel and the court, resulting finally in the statement' by the witness that there must be something else' besides the sitting in one •position to cause the numbness. This explanation disposed of the exceptions taken in behalf of the defendant in the course of the discussion over the matter. •'' '
■ (8) Speaking of the street on which the accident occurred, plaintiff's counsel asked Dr. Pilcher whether there was' snow when he drove over it in his carriage at other times than on the day when the plaintiff was injured. The exception to the' allowance of this question-, if it had been good otherwise, was rendered unavailing by -the answer, because the witness responded' that'he'did not remember whether he had- ever driven over the street' when there’ was snow or not. . . ■ ...
(9) Objection was made and exception taken to the' allowance' of a hypothetical. question to • Dr. Pilcher, which assumed' 'that the plaintiff had sustained a wrenching of the spine and had developed an exaggerated reflex in the muscles of' the legs and a ‘numbness proceeding from some spinal disorder. The objection was based on the ground that the-’ question assumed a state of facts that had- not been proved. The question, however, came fairly within the rule that an interrogation of this kind is unobjéctionablé if the' assumptions contained in it are within .the probable or possible range of the evidence. (Harnett v. Garvey, 66 N. Y. 641; Stearns y: Field, 90 id. 640.)
- (10)-After Dr.-Pilcher had answered the hypothetical question above-mentinned-,-'by- saying' that, he would ascribe the difficulties in *74the plaintiff’s limbs to a disturbance in nutrition and' circulation' in the lower part of .the spinal cord, he was asked to assume the same .facts- ag.aih and state to what he would attribute that disturbance “ in the absence of any other known cause.” . The witness answered, oyer objection and exception by the defendant, “It was caused! by the accident received three years before.” It was argued that the plaintiff’s counsel had no right to asstime the absence of other causes, but I think he could properly do so, in view of the plaintiff’s testimopy subsequently given, to the.effect that he knew of no other cause which could have occasioned his sufferings.
. Furthermore,, the question was equivalent to the asking whether the accident described in the hypothesis was capable of producing '" such physical results, and in that view it was also proper. ■
(11) The¡ testimony .of the same witness that a fall from a carriage could'produce such á wrench to the backbone as he had described was also admissible, ' It is the constant practice of the courts in this class of cases to admitthe expression of opinions by competent medical experts upon- an ascertained physical condition of suffering or bad health, as to whether that condition might have been earised • by or b.e the. result .of a previous injury.” (Turner v. City, of Newburgh, ;109 N. Y. 301, 308.)
(12) The succeeding question, as to whether such a -wrench did not sometimes involve some sort of disorganization of the spinal cord or its coverings, was not objectionable under the Str.ohm or Alberti cases. (Clegg v. Met. Street Railway Co., 1 App. Div. 207, 210.) The purpose was merely to show that the Wrench which the plaintiff claimed to have received was capable of producing the condition of the spinal cord indicated by the plaintiff’s symptoms,
' (13) The 1 hypothetical question put to Dr. William Browning must be sustained upon the same grounds as those stated in discussing the hypothetical question put t.o Dr. Pilcher.
(14) The same witness, in the course of his direct examination,' stated in substance that some changes had taken place in -the lower portion of the spinal Cord of the plaintiff, and that he could tell with reasonable certainty that they were one of two or three things- — either some inflammatory changes about the lower portion of the cord, or some in the cord itself.—and that a wrepeh of the spine Would b.e h competent canse to produce both of these troubles.' *75The appellant argues that this evidence should not have been received, because an expert should not not be permitted to answer at all when the only question was whether a given injury is capable of producing- one among two or three conditions, either of which conditions is equally indicated by the symptoms of the patient. But there is no rule of evidence which excludes such testimony. Probabilities are proper to be considered in reference to an existing physical condition, and it would be manifestly unjust to keep from the consideration of a jury the expert evidence of a physician, that the plaintiff exhibited symptoms which were equally characteristic of two different internal conditions, either of which conditions could be occasioned by the accident which had befallen the patient, simply because the witness was unable to say with certainty which of the internal conditions actually existed.
(15) I do not understand that this witness had stated that any wrench of the spine would have been a competent cause to produce the troubles which he described; but at all events, the question to which objection was made was proper in form, and the objection was rightly overruled.
(16) This exception raises the same question as that raised in reference to Dr. Pilcher’s answer to the hypothetical interrogatory> wherein the witness was asked to assume that there was no other known cause for the condition of the plaintiff, and it is likewise untenable.
(17) The testimony of Dr. Browning as to the change in the plaintiff’s appearance since the accident was unobjectionable. It came from a physician, but would have been admissible from a layman.
(Cannon v. B. C. R. R. Co., 9 Misc. Rep. 282.)
(18) As the plaintiff’s disability was shown to have continued into-1894, it was proper, to take evidence as to his income in that year. It is true, no doubt, that the falling off may have been due to other causes than the accident; but such testimony is competent, and it is for the jury to say how far the diminution in the plaintiff’s receipts was due to his inability resulting from his injuries, and how far to other circumstances.
(19) The question asked of the defendant in regard to the pavement of Ninth avenue beyond Fourth street was proper cross-examination to test his knowledge, in view of his statement on *76direct examination as to .the good condition .of the pavement between 'Third and Fourth streets; and in any event the inquiry was harmless, as the answer showed that the defendant knew nothing about it.
"■ So much.for the defendant’s exceptions to-the rulings of the trial court in respect.to questions- of evidence. In the brief in his behalf ten other exceptions are discussed, which were taken to the rulings "of--the court upon requests to charge. ' There were .upwards of thirty such requests presented by the defendant’s counsel, involving to-'a great extent the repetition of substantially the same legal propositions, in-varying forms, with slight shades of difference-in expression." In this respect the record well illustrates the difficulties which beset the work of a trial judge under our system of practice, which •permits' dr- ¡tolerates -the excessive multiplication of requests to instruct the jury. - - -
VI will review the exceptions on this branch of the case, also in their numerical order/
-' (1) The court charged the- jury, at the request of" the" defendant, -that “.the"-presumption of law is-that when vehicles meet on a public highway, ¡the driver who attempts to pass to his left of the center bf theibad' is negligent, and that the plaintiff cannot recover here, and your verdict mnist he for the" defendant unless he-satisfies you by- a fair preponderance of proof that there were such obstructions in dTinth- avenue,- at "'and about the place of collision, that he-could not .use any portion -of the highway to his right hand.” To this the .learned judge added,- “ and that there- was an insufficient • space for the-truck to" pass’between him and the curb on his left -;-” to which qualification - the . defendant excepted. I understand the... effect-of the qualifying words to be that "the plaintiff-was to be deémed negligent- in not using-all the space to his right, if there was not enough -io'om for-the -truck to pass to his left. " This was the. "view-of the plaintiff’s-obligation expressed in the body of-the charge,, atid-was there -correctly stated" in these words:. “ When-- he -(plaintiff) saw- a vehicle-approaching it'was his duty to give it sufficient space to-pass Mm-bh'his-left, tile passing vehicle" keejii-n-g to its right--; that lie was bound to do; and he was bound to turn out even "on-to; what-he "-claimed- to -have-been The rougher portion of Hinth avenue, if- that "Was-"reqiiisite. hr'drdef -t'o give the "approaching-vehicle ample space, iaót"crowding ¡it- down to a few inches; hut to give'-dt---a -full; reasonable space to pass by.”
*77(2) The court refused to charge that even though .the road west, of the center, was rough and impassable, still the plaintiff was in-duty bound to go as far as he could to avoid a collision, and if he failed to do so, he could not recover. By this refusal the trial judge; did not hold that it was not the duty of the. plaintiff to do all that a; reasonably prudent man could to avoid the collision, but he merely. declined to instruct the jury as matter of law that the plaintiff would be barred from a recovery unless he kept to the very furthest right of the passable road. Even if the refusal was error, it was corrected by the subsequent instruction, at defendant’s request, that it was the-plaintiff’s duty to. seasonably turn his horse and carriage to the right,, if necessary, sufficiently far to avoid the collision, and that if he. failed to do" so, he could not recover. The request to charge that under the evidence there were eighteen inches of paved street to the.. west of the railroad track in Ninth avenue, which the plaintiff could have used, but did not use, was properly refused. The evidence on that subject was not undisputed.
(3) After charging the jury that, if there was a space of eighteen inches by the use of which plaintiff could have avoided the collision,, it was his duty to turn out to avoid the accident, the court charged,, at the request of plaintiff’s counsel, that “.he was only obliged to make, that turn provided the situation in his front was such as to advise a. reasonably prudent person that it ought to be made.” There-was. no error in. this. The necessity of turning from his course at all depended on what was the situation in front of him. " He was bound to turn if prudence required it, not otherwise.
(4) The court ¡being asked to charge that the plaintiff could not; recover if he failed to give defendant’s truck as much leeway as possible, did charge that he could not recover “if he failed to give the-defendant’s truck as much leeway as was reasonably necessary for its. use in. passing him.” ■ The exception-to this modification is not well taken. It involves the assumption that the plaintiff was bound to, go to the extreme -right, of .the usable road, whether prudence, required it or not," which is; a stricter measure of .obligation than I think the law imposed on him.
- (5) The- defendant; excepted -.to, the instruction given at -the instance of the plaintiff, that if the right side. of. Ninth aveni].e.“w:a&. substantially impassable" by reason, of loose paving stones lying- on *78the surface of the street, or by reason of any appearances that it ' would be extremely difficult to travel there,” then the plaintiff was Justified in confining himself to the beaten and traveled portion of the road. The only part of this instruction about which there can be any doubt is that which stated that an apparent difficulty of 'passage, if extreme, would relieve the driver from the rule of the road. I see no valid reason, however, why it should not. A person driving upon a public highway, perhaps for the first time, must of nécessity trust to appearances and be guided by them. If a portion of the road looks dangerous a prudent driver, will keep off it. He cannot take the time to stop and alight and examine, to ascertain whether it actually is impassable or difficult of passage, .as it seems. Prudence demands that he shall avoid it unless it looks as though it could be safely traveled over, and if he does avoid it the fact that it really was passable, although it seemed not to be so, should not affect the character of his act.
(6) In response to a request to charge' that, “ if the westerly side ■of Ninth avenue at the point of collision was in a reasonably passable ■condition for the plaintiff to drive upon, it was the plaintiff's duty to give the defendant’s truck the entire, portion of Ninth avenue easterly of the center, along which to pass,- in order to avoid a collision ; and, that if he failed to do so he cannot recover,” the court ■said to the jury : “ I Charge you that lie was bound to give, as I have already charged you, the truck ample space to pass by, to turn out ■seasonably to. avoid coining into collision with it; that is as far as I will go on that.”
The request might have been wholly refused without harm, because, as has been shown in,discussing the effect of a violation, of the law of the road, it is not conclusive evidence of contributory negligence.' Still, the trial court had held otherwise, and probably ■did not intend to vary from that view in this instance. The substance of this request had been charged previously and was changed sifbsequently, and the failure to give the instruction in full at this p'oint in the trial- could not have prejudiced the defendant, even if the proposition of law had been correct.
(T) The" seventh exception is untenable, for thé reasons already . set' forth in regard to the second and fourth exceptions.
(8) - The court left it to the jury to say whether the' plaintiff was *79right or not if he assumed that the truck would adhere- substantially to the line of passage it was coming on, and Avould not lunge over on him as it reached him—provided the jury believed that he had left ample space for the truck to drive along past him without coming into collision — not calculating down to feet and inches, but giving it ample space. This instruction was favorable to the defendant and afforded him no good ground for exception.
(9) The ninth exception involves substantially the same point as the second and fourth exceptions, which have already been discussed..
(10) The last exception is Unavailing, because the subject-matter had been sufficiently covered by charging the request -of the defendant numbered 18, wherein the court had fully defined the plaintiff’s duty. (Moody v. Osgood, 54 N. Y. 488; Rexter v. Starvin, 73 id. 601.)
The only remaining point relates to the amount of the verdict. I do not think this can be deemed excessive, in view of the fact that there is evidence in the record from which the jury could infer that the earning power of the plaintiff in his. professional capacity had been materially lessened as a result of the accident, and also that his injuries, in addition to having caused him much pain and suffering, have resulted in a diseased condition which was progressive in its character and probably not curable.
In my opinion the judgment and order appealed from should be affirmed, with costs.
All concurred.
Judgment and order unanimously affirmed, with costs.